Citation Nr: 0843495	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1987 to 
August 1991 and from October 2001 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran originally received a 10 percent disability 
rating for his lumbar spine disability.  The RO granted the 
veteran an increased rating for this disability in July 2008.  
Several other disabilities have also been granted since the 
RO rating action of May 2005 and are not before the Board at 
this time. 

It is noted that the veteran originally requested a travel 
Board hearing; however, the veteran withdrew his request in 
April 2007.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 32.5 decibels in 
the right ear with speech recognition of 96 percent, and a 
puretone threshold average of no more than 28.75 decibels in 
the left ear with speech recognition of 94 percent.

2.  The veteran's forward flexion of the thoracolumbar spine 
is not limited to 30 degrees or less and does not exhibit 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire thoracolumbar spine.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2008).

2.  An initial rating in excess of 20 percent for a lumbar 
spine disability is not warranted.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DC 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under DC 6100. 38 
C.F.R. § 4.85 (2008).  The basis for evaluating defective 
hearing is the impairment of auditory acuity as measured by 
puretone threshold averages within the range of 1000 to 4000 
Hertz and speech discrimination using the Maryland CNC word 
recognition test.  38 C.F.R. § 4.85.  Puretone threshold 
averages are derived by dividing the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre- 
designated schedule.  See Tables VI and VII in 38 C.F.R. § 
4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in April 2005.  Pure tone thresholds 
for the right ear, in decibels, were 05, 25, 40, and 50, at 
1000, 2000, 3000, and 4000 HZ, respectively.  The veteran's 
right ear hearing acuity measured a puretone threshold 
average of 30 decibels with speech recognition of 96 percent.  
This corresponds to a numeric designation of "I" under 
Table VI. 38 C.F.R. § 4.85.  Pure tone thresholds for the 
left ear, in decibels, were 15, 25, 40, and 45, at 1000, 
2000, 3000, and 4000 Hertz, respectively. His left ear 
hearing acuity measured a puretone threshold average of 31 
decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
38 C.F.R. § 4.85.  These combined numeric designations result 
in a rating of 0 percent under DC 6100.  38 C.F.R. § 4.85, 
Table VII.  

Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.

The veteran had another VA exam in August 2008.  Pure tone 
thresholds for the right ear, in decibels, were 15, 20, 45, 
and 50, at 1000, 2000, 3000, and 4000 HZ, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 32.5 decibels with speech recognition of 
96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  Id.   Pure tone thresholds for the 
left ear, in decibels, were 15, 20, 40, and 40, at 1000, 
2000, 3000, and 4000 Hertz, respectively. His left ear 
hearing acuity measured a puretone threshold average of 28.75 
decibels with speech recognition of 94 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
Id.  These combined numeric designations result in a rating 
of 0 percent under DC 6100.  Id.  Accordingly, the Board 
finds that the evidence of record preponderates against a 
compensable rating for bilateral sensorineural hearing loss.

It is important for the veteran to understand that the fact 
that his hearing loss has worsened over the years does not 
provide a basis to find that his current hearing meets the 
requirements for a compensable disability evaluation.  

Simply stated, the requirements of a higher evaluation are 
not met.  The post-service medical record, as a whole, 
including the VA examinations, provides highly probative 
evidence against this claim, and clearly indicates that a 
higher evaluation is not warranted.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2008).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b).  

The Board has considered the veteran's descriptions and his 
medical provider's descriptions of his bilateral hearing loss 
disability, but notes that the most probative evidence 
concerning the level of severity consists of the audiometric 
testing results of record.  See Lendenmann, 3 Vet. App. at 
349.  There is no doubt to be resolved in his favor.  The 
appeal is denied.

Regarding the increased rating claim for the lumbar spine 
disability, the RO originally granted a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5299-5242,  degenerative 
arthritis of the spine.  In July 2008, the RO increased the 
rating to 20 percent disabling.

Degenerative arthritis, lumbar spine, is rated under DC 5242.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Formula are made with or without symptoms such as 
pain, whether or not it radiates; stiffness; or aching in the 
area of the spine affected by residuals of injury or disease.

The General Formula provides a 40 percent disability rating 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (DC 5242), in 
addition to consideration of rating under the General 
Formula, rating for degenerative arthritis under DC 5003 
should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X- ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran had a VA examination in November 2007.  The 
examiner did not review the claims file but was able to 
review VA medical records prior to the exam.  The examiner 
took a history from the veteran of his injuries while in 
service.

The veteran reported a history of decreased range of motion 
(ROM), stiffness, weakness, and pain.  The pain was described 
as constant, lancinating, moderate, and as occurring daily.  
The veteran reported dull radiating pain extending down his 
left leg.

The veteran denied any incapacitating episodes in the past 12 
months.  He reported severe flare-ups that occur every 2 to 3 
weeks, lasting 1 to 2 days.  The precipitating factors 
include hot weather and rainy days, with no alleviating 
factors.  Flare-ups limit ROM due to the pain.  The veteran 
avoids bending, lifting, carrying, or other movements that 
may aggravate the pain.  

On exam the veteran had pain with motion.  No spasm, atrophy, 
guarding, or weakness was present.  Posture, symmetry and 
gait were normal.  The spine showed no abnormal spinal 
curvatures.  The spine was not ankylosed.

ROM testing showed flexion at 0 to 80 degrees, with pain 
beginning at 80 degrees; extension at 0 to 20 degrees, with 
pain beginning at 20 degrees; bilateral lateral flexion at 0 
to 30 degrees; and bilateral lateral rotation at 0 to 30 
degrees.  The veteran had no additional loss of ROM with 
repetitive use.

An MRI of the spine was also conducted and found that the 
veteran had seemingly degenerative retrolisthesis of L5 on S1 
by 3.0 mm or 4.0 mm with posterior bulging disc at L4-5 and 
L5-S1, but no focal herniation.  Radiology reports also 
showed disc space narrowing at L5-S1 with a vacuum disc 
formation.

The examiner indicated that the veteran had degenerative 
joint disease of the lumbar spine with significant effects on 
his usual occupation resulting in increased absenteeism.  The 
disability affects his employment as he has decreased 
mobility, problems with lifting and carrying, and pain.  

The disability moderately affects the veteran's ability to 
participate in chores, shopping, exercise, and travelling, 
and mildly affects his ability to dress himself.  

The examiner opined that the veteran's back problems have 
increased mildly as noted by the decrease in ROM as well as 
his complaints of back pain.

Another VA exam was conducted in July 2004.  The ROM testing 
showed flexion at 0-80 degrees, extension at 0 to 30 degrees, 
bilateral lateral flexion at 0 to 45 degrees, and bilateral 
lateral rotation at 0 to 50 degrees.  The veteran had mild 
tenderness to palpation of the spine.  The x-rays showed some 
loss of disc space at L5-S1, most notable posteriorly.  

The examiner stated that the veteran had problems bending and 
stooping and had radiating leg pain.  He noted that the 
veteran was able to remain fairly active with landscaping and 
the National Guard and that the veteran was not limiting his 
abilities remarkably at that point.

VA outpatient treatment records show that the veteran had x-
rays taken of the spine in March 2001.  Disc space narrowing 
at L4-5 and a 0.8 cm. posterior subluxation of L5 on S1 were 
present.  Also, facet sclerosis at L5-S1 was present.  The 
impression was minimal L4-5 degenerative disc disease, 
moderate L5-S1 facet disease, and minimal posterior 
subluxation of L5 on S1.  In May 2001, the veteran had a CT 
of the lumbar spine.  The CT showed disc bulges at L3-4, L4-
5, and L5-S1.  

Other VA outpatient treatment records document the veteran's 
treatment and complaints of pain.  None of the records 
indicate that the veteran has had any incapacitating episodes 
or hospitalizations due to the lumbar disability.

Based upon the evidence, the veteran is not entitled to a 
rating in excess of 20 percent for his lumbar disability 
under DC 5242.  Specifically, the VA examinations from 2004 
and 2007 do not indicate that the veteran's flexion is 
limited to 30 degrees or that he suffers ankylosis, favorable 
or unfavorable, of the spine.  In addition, the evidence 
fails to show incapacitating episodes per DC 5243, 
intervertebral disc syndrome; therefore, the veteran is not 
entitled to an increased rating based upon incapacitating 
episodes.

DC 5003 does not provide for an additional or increased 
rating as the degenerative arthritis does not involve 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

In addition to the criteria listed above, the Board must also 
consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The VA examiners noted the veteran's 
pain on motion; however, the veteran had no additional loss 
of ROM with repetitive use.  

The Board recognizes the veteran's complaints of pain and 
that the disability affects the veteran's employment and some 
of his activities of daily living.  However, it is important 
for the veteran to understand that without consideration of 
pain and its affect on the veteran's daily life, including 
his employment, the current evaluation could not be justified 
based on the results above.  Simply stated, without taking 
into consideration the veteran's complaints, there would be 
little objective basis to provide the veteran a 20 percent 
evaluation for his back disability.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or "marked" 
interference with employment, other than as described above 
and already taken into consideration, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

The appeal is denied.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in July 2006 that fully addressed all notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in November 2006 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted service treatment 
records.  The veteran was afforded two VA medical 
examinations for each disability.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

The claim for an initial disability rating greater than 20 
percent for a lumbar spine disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


